NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ROBERT VON GOETZMAN,               )
                                   )
        Appellant,                 )
                                   )
v.                                 )                Case No. 2D17-2705
                                   )
WILLY SCHREIBER ENTERPRISES INC., )
D/B/A SEFFNER SELF STORAGE EAST; )
WILLY SCHREIBER, INDIVIDUALLY;     )
SEFFNER SELF STORAGE WEST INC.; )
AND PATRICIA MCBRIDE,              )
INDIVIDUALLY,                      )
                                   )
        Appellees.                 )
___________________________________)

Opinion filed March 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Robert A. Foster, Jr.,
Judge.

Robert Von Goetzman, pro se.

Rory B. Weiner of Rory B. Weiner, P.A.,
Brandon, for Appellees.


PER CURIAM.

             Affirmed.




NORTHCUTT, SILBERMAN, and MORRIS, JJ., Concur.